Action by Niletta Toreen to recover for personal injuries sustained when she stepped into a hole in a sidewalk maintained by defendant, and by her husband to recover for expenses and loss of services. Judgments of the City Court of Mount Vernon and orders reversed on the law and the facts, with costs, and the complaints dismissed, with costs. In our opinion the condition of the sidewalk at the place of the accident was not such that the city officials should have anticipated that such an accident might happen, and hence the defendant is not charge*613able with negligence. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.